Citation Nr: 1134815	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for actinic keratosis.  

3.  Entitlement to a disability evaluation in excess of 10 percent for a right knee disability.  

4.  Entitlement to a disability evaluation greater than 10 percent for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to August 1977, from December 1990 to July 1991, and from September 2003 to March 2004, as well as over 24 years of inactive duty service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The rating decision reopened and denied service connection for bilateral hearing loss and actinic keratosis, and denied an increased evaluation for a right knee disability.  

The Veteran testified at a Travel Board hearing in support of his claims in October 2009 before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In May 2011, the Veteran submitted a rebuttal to the May 2011 Supplemental Statement of the Case.  It was not accompanied by a waiver of initial RO consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2010).  However, there is no prejudice to the Veteran if the Board initially considers his statement because it is redundant of arguments already made.  

In January 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's current bilateral hearing loss does not meet the criteria for consideration as a disability for VA purposes. 

3.  The medical evidence of record does not show that the Veteran's currently diagnosed recurrent actinic keratosis is related to military service.

4.  The Veteran's right knee disability is manifested by at worst, a flexion of 100 degree with pain, subjective complaints of stiffness, weakness, and occasional swelling and instability, with no clinical evidence of instability.  

5.  The Veteran has a diagnosis of arthritis with no incapacitating exacerbations, confirmed by radiologic testing.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's recurrent actinic keratosis was not incurred or aggravated as a result of active duty service.  38 U.S.C.A. §§  1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 

3.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262. 

4.  The criteria for a 10 percent evaluation for arthritis of the right knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

With regard to the Veteran's service connection claims, service connection for bilateral hearing loss was initially denied in an October 2005 rating decision and then reopened and denied again in a July 2008 decision.  VA has satisfied its duty to notify by issuing predecisional notice letters in March 2005 and June 2008.  The March 2005 letter advised the Veteran of what evidence was required to substantiate a service connection claim, and of his and VA's respective duties for obtaining evidence.  The predecisional June 2008 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO provided the Veteran with a predecisional letter in June 2008.  Pelegrini II, 18 Vet. App. at 112.  A follow up letter was issued in September 2008, and his claims were subsequently readjudicated in December 2008 and May 2011.  Moreover, the requirements with respect to the content of the notice were met in this case.  The notice letters notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  
In addition, the RO notified the Veteran about the information and evidence that VA will seek to provide.  In particular, the June 2008 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the June 2008 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  In addition, the June 2008 letter stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder. 

He testified at a Travel Board hearing in October 2009.  During this hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, it was suggested that current VA treatment records be obtained, since at the time of the hearing, the most recent records were from 2008.  It was also suggested that the Veteran may need to undergo new VA examinations, and then the case was subsequently remanded for this reason.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The RO provided the Veteran with a fee-based audiology examination in September 2010, VA skin conditions examinations in October 2005 and August 2010, and VA joints examinations in June 2008 and August 2010.  He also underwent a VA general medical examination in August 2005.  

In a May 2011 statement, the Veteran challenged the adequacy of the August 2010 skin conditions examination and the August 2010 joints examination.  With regard to the skin conditions examination, the Veteran asserted that evidence he submitted to VA was not provided to the examiner for consideration.  He asserted that STRs and VA treatment records showing treatment for his skin condition were unavailable.  The records listed by the Veteran were associated with his claims file prior to the examination, and the examiner noted that the claims file was reviewed for the examination.  

With regard to the August 2010 joints examination, the Veteran asserted that the examiner did not have records of both MRIs the Veteran had on his knee.  The examiner discussed the Veteran's most recent MRI, performed in June 2008.  The report of the Veteran's February 2004 MRI is associated with his claims file.  The Veteran asserts that he was not asked about whether he had pain, fatigue, weakness, or lack of endurance following repetitive use.  As discussed below, he performed repetitive motion testing at his examination, after which the examiner assessed whether these factors were present.  

The Board finds that the August 2010 skin and joints examinations are adequate because they are based on thorough examinations, a description of the Veteran's pertinent medical history, a complete review of the claims folder which contained STRs, VA treatment records, and private treatment records, and appropriate diagnostic tests.  The examiner who conducted the skin examination also provided a rationale for his opinion regarding service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board also finds that the September 2010 fee-based audiology examination is adequate.  Although the examiner concluded that the Veteran's hearing loss did not meet the threshold for consideration as a disability for VA purposes, he also provided an opinion and rationale regarding service connection.  Id.  

This case was remanded in January 2010 so that private and VA treatment records could be obtained and that he could undergo examinations for his hearing loss, actinic keratosis, and right knee.  These actions were accomplished prior to the case being returned to the Board.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his service connection and increased evaluation claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A.  Bilateral Hearing Loss

In addition to establishing service connection on a direct basis, Veterans who have served 90 days or more of active service during a war period after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  As discussed below, his hearing loss does not meet the threshold criteria for consideration as a disability for VA purposes and as a result, presumptive service connection is not warranted.  

The Veteran's STRs do not show clinical evidence of hearing loss by VA standards at any time during active service.  However, his in-service duties involving working on a flight line are consistent with exposure to noise.  He may thus be presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  However, service connection for bilateral hearing loss may not be presumed.  Rather, a nexus between any current bilateral hearing loss and the in-service exposure to acoustic trauma must be shown. 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The Veteran underwent an audiology examination in March 2003, prior to his period of active service from September 2003 to March 2004.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 
5
-5 
5
10
LEFT
5
0
-10
-5
5

The average pure tone threshold was 4 in the right ear and -3 in the left ear.  Speech recognition testing was not conducted.  

The Veteran underwent an audiology examination in the Air National Guard in March 2008.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
25
LEFT
10
5
5
10
30

The average pure tone threshold was 14 in the right ear and 13 in the left ear.  Speech recognition testing was not conducted.  

The Veteran underwent a fee-based audiology examination in September 2010.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
10
LEFT
10
10
10
15
25

The average pure tone threshold was 11 in the right ear and 15 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner noted that the results of the examination did not show hearing loss sufficient to be considered a disability for VA purposes.  The examiner noted that the pre-deployment audiogram performed in March 2003 showed normal hearing, and that no audiogram was performed when his deployment ended in March 2004.  The examiner noted that the Veteran's "very mild" hearing loss at 8000 Hertz was consistent with natural progression.  

At no time during the appeal period has the Veteran's bilateral hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  Additionally the Veteran's speech recognition scores using the Maryland CNC Test have not been less than 94 percent.  Thus, the Board finds that his hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2010).  Service connection for bilateral hearing loss is therefore not warranted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

In the present case, the Board does not doubt the Veteran's ability to perceive changes in his audiological acuity. However, a grant of service connection for bilateral hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  Absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time. 

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. 38 U.S.C.A. § 1110.  Hence, in the absence of competent evidence that the Veteran currently has bilateral hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Actinic Keratosis

The Veteran asserts that his actinic keratosis first manifested in 2004, while he was deployed.  He has been diagnosed with recurrent actinic keratosis.  Therefore, the first element of service connection has been met.  Hickson, 12 Vet. App. at 253.  

The Veteran asserts that while working on a flight line during his periods of active duty, he was exposed to the sun for a lengthy period of time.  Further, he asserts that he was not allowed to wear a hat because it could be sucked into an airplane engine.  He stated that he sometimes wore sunscreen.  In support of his assertion, he submitted a lay statement from D. L., who served with him.  D. L. stated that hats were not allowed while working near airplanes, and that he observed the Veteran to have a sunburn on multiple occasions.  The Board finds the Veteran's statements regarding working without a hat to be credible.  This evidence establishes the second element of service connection, that of an in-service incurrence of an unspecified skin condition.  Hickson, 12 Vet. App. at 253.  The question that remains, therefore, is whether the Veteran's current diagnosis is related to his sun exposure in service.

At his October 2009 Travel Board hearing, the Veteran testified that his skin condition first appeared in 2004 while he was deployed.  A November 2003 STR from his period of active service notes that he complained of mole discoloration on his left arm near his wrist and red patches on both temples and his nose.  He reported wearing sunscreen.  It was noted that he had erythematous patches of skin on his temples.  Cryotherapy and use of sunscreen were recommended.  He was not diagnosed with actinic keratosis and his STRs do not show other treatment for a skin problem.  

In October 2005, the Veteran underwent a skin conditions examination.  He did not report a history of sunburn.  He reported treatment with nitrogen freezing and fluorouracil (also known by the brand name Efudex).  The examiner found that the Veteran did not have a current skin condition because he did not have lesions.  As a result, he did not provide an etiology opinion.  However, the examiner noted that "sun exposure causing skin cancer is no[t] an acute cause and effect reaction.  Years of sun exposure in his youth and since that time would be the most likely cause of any skin condition...treated recently and not sun exposure in 2003 and 2004."  

The Veteran underwent another VA skin conditions examination in August 2010.  The examiner noted that the Veteran had a basal cell carcinoma removed from his left shoulder, but that it was in a location that would have been covered at all times with a shirt, even if his sleeves were rolled up.  As a result, the examiner did not consider the basal cell carcinoma of the left shoulder as part of the Veteran's skin condition for the purposes of the claim.  

At the examination, the Veteran reported three lesions on his face and scalp.  He reported being treated with liquid nitrogen and later, three cycles of fluorouracil.  He stated that he did not wear a hat while working on a flight line, and he felt that this was the cause of the lesions on his face and scalp.  

Upon examination, the examiner stated that the Veteran was "deeply tanned," which the Veteran attributed to a recent visit to family in Florida.  The examiner reasoned that the Veteran was exposed to sun regularly in his civilian life because he had family whom he visited in Florida.  The Veteran had three "barely visible" lesions: one on his right temple, one over his lateral left eyebrow, and one on his scalp.  The examiner found that the lesions were not actinic keratosis, rather they were residual erythema from treatment with fluorouracil.  However, the examiner provided a diagnosis of recurrent actinic keratosis.  

The examiner opined that the Veteran's left shoulder basal cell carcinoma was not service connected because he would have been wearing a shirt while working in the sun.  With regard to the Veteran's actinic keratosis, the examiner opined that it was less likely as not caused by in-service sun exposure because although he had exposure to sun on the flight line, he demonstrated that he had excessive sun exposure in civilian life.  The examiner noted that the Veteran had been separated from the Air National Guard in 2008 and was deeply tanned in 2010.  The examiner reasoned that if a person had episodes of precancerous skin lesions that appeared in 2003 or 2004, as reported by the Veteran, "one would expect that person to NOT be tanned, wear a hat, and stay out of the sun."  The examiner stated that the Veteran was behaving in the opposite manner from a person who had been diagnosed with precancerous skin lesions.  This behavior demonstrated to the examiner that his military sun exposure was only a small fraction of his total sun exposure.  Further, the examiner concluded that the skin cancer on the Veteran's left shoulder would not have been incurred during military duty since a shirt would cover it, and this implied that the Veteran has had significant non military sun exposure, as he has spent time in the sun without a shirt.  

The Board finds that the opinion of the August 2010 examiner is highly probative against the Veteran's claim.  The examiner reviewed the Veteran's claims file, including his medical records and history of treatment for his skin condition with VA and private health care providers.  The examiner provided a description of the Veteran's skin condition and rendered a thorough, well reasoned etiology opinion.  

The Veteran's testimony and lay statements are competent, to the extent that they describe observable symptomatology such as having a sunburn and seeing red patches on his skin.  Layno, 6 Vet. App. at 469.  Further, his testimony that he had a skin condition in service is also credible, as it is confirmed by his STRs.  However, the skin condition he had in service was not diagnosed as actinic keratosis, and the Veteran does not have the medical training or expertise required to competently state that his condition in 2003 was actinic keratosis, or that his current recurrent actinic keratosis was caused by sun exposure in service as opposed to sun exposure in his civilian life.  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

The Board finds that the August 2010 medical opinion is entitled to more probative weight than the Veteran's lay assertions.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  In this case, the evidence is not in relative equipoise.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Entitlement to a Disability Evaluation in Excess of 10 Percent for a Right Knee Disability

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran asserts that he is entitled to a higher rating for his service-connected right knee disability, currently evaluated as 10 percent disabling under DC 5299-5259.  38 C.F.R. § 4.71a.  His right knee disability, variously diagnosed as osteoarthritis, degenerative meniscus, plica, and most often chondromalacia patella, is not specifically listed in the rating schedule.  When an unlisted condition is encountered, it may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27.  The most closely analogous Diagnostic Code is DC 5259, which provides a rating for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a maximum evaluation of 10 percent.  Id.  

The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

The VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the VA General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although the Veteran is receiving the maximum evaluation under Diagnostic Code 5259, there are several potentially applicable Diagnostic Codes for knee disabilities, and the Board will determine whether they are more favorable to the Veteran.  

Arthritis is rated under Diagnostic Codes 5010 and 5003.  Under DC 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, DC 5003.  Under DC 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  The following are considered minor joint groups of the lower extremities: interphalangeal, metatarsal and tarsal joints.  38 C.F.R. § 4.45(f).  

The Veteran's knee disability, which was caused by a fall while he was running, has been diagnosed as several different conditions.  Dr. D. S. diagnosed him with arthritis.   An x-ray from August 2005 showed that his right knee joint spaces were maintained and that he had no acute bone injury.  An MRI from June 2008 showed chondromalacia patella, an early form of arthritis.  Thus, the Veteran is entitled to a separate evaluation for his degenerative arthritis under Diagnostic Code 5010-5003.  38 C.F.R. § 4.71a.  See also VAOPGCPREC 9-98. 

The Veteran's limitation of motion in his right knee is noncompensable, as discussed below.  Therefore, he is, at most, entitled to a 10 percent evaluation under Diagnostic Code 5003 because his disability does not cause incapacitating exacerbations.  38 C.F.R. § 4.71a.  At his June 2008 examination, it was noted that he did not have constitutional or incapacitating arthritis.  The same was noted at his August 2010 examination.  Therefore, he is not entitled to a 20 percent evaluation under Diagnostic Code 5003.  Id.  

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

At his August 2005 VA general medical examination, the Veteran reported instability.  However, on examination, the joint was found to be stable.  A June 2006 record from Dr. D. S., a private physician, notes that the Veteran's knee had full range of motion without instability.  A July 2006 record from Dr. D. S. notes that the joint had "good stability."  In March 2007, Dr. D. S. again noted "good stability."  At his June 2008 VA joints examination, the Veteran reported instability.  On examination, his knee was found to be stable. At his October 2009 hearing, the Veteran testified that his knee sometimes buckled or hyperextended while he was using stairs.  He denied lateral instability.  At his August 2010 VA joints examination, the Veteran did not report instability.  However, he wore a knee brace.  On examination, the examiner found the joint to be stable.  

The Veteran is competent to report on his observed symptoms and his reports are credible as they are consistent and were accepted by his clinicians and examiners.  However, the Board places less probative weight on his reports of knee buckling and feelings of instability in August 2005, June 2008, and October 2009 because the VA physicians in 2005, 2008, and 2010 noted no clinical observations of instability.  Therefore, the evidence does not show that the Veteran has moderate subluxation or lateral instability and a 20 percent evaluation under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.  

Under DC 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

The evidence shows that the Veteran has limitation of flexion.  However, it does not meet the criteria for a noncompensable evaluation under Diagnostic Code 5260 because it is not limited to 60 degrees.  Dr. D. S. noted his flexion to be normal in December 2004, January 2005, June 2006, July 2006, and September 2006.  At his August 2005 VA examination, his flexion was limited to 135 degrees with no pain or additional limitation of motion.  At his June 2008 VA examination, his flexion was 130 degrees, with pain beginning at 100 degrees and continuing until 130 degrees.  There was no additional limitation of motion after repetitive motion testing.  At his August 2010 VA examination, his flexion was again 130 degrees with objective evidence of painful motion, but no additional limitation of motion after three repetitions of flexion.  When considering painful motion and functional lost and assuming that at worst, his flexion was limited to 100 degrees (the point where pain began at his June 2008 examination), his flexion is not sufficiently limited to warrant a noncompensable evaluation under Diagnostic Code 5260 and so an evaluation under that code is not warranted.  38 C.F.R. § 4.71a.  

Under DC 5261, limitation of extension of the leg, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  Normal extension is 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The evidence does not show that the Veteran has limitation of extension.  Dr. D. S., a private physician, noted the Veteran's extension to be normal in December 2004, January 2005, June 2006, July 2006, and September 2006.  At his August 2005, June 2008, and August 2010 VA examinations, his extension was measured as normal at 0 degrees.  No pain was reported during extension at any of the examinations.  Therefore, an evaluation under DC 5261 is not warranted in this case.  38 C.F.R. § 4.71a.  

The Veteran has reported functional limitations due to pain and other factors.  The Veteran reported pain, stiffness, weakness, and weekly flare ups at his August 2005 examination.  However, the examiner found that he had no additional limitation of motion.  In June 2008, the Veteran reported being treated with injections and having pain, stiffness, and tenderness.  He also reported flare ups that occurred once a year.  The examiner found that the Veteran did not have additional limitation of motion after repetitive motion testing.  At his October 2009 hearing, the Veteran testified that he had painful motion and occasional swelling.  In August 2010, he reported pain, stiffness, and decreased speed of motion, with mild flare ups every three to four months.  The examiner found that the Veteran had tenderness, guarding, and painful motion, but no additional limitation after repeating the motion three times.  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.  

Lastly, the Veteran's knee has not been ankylosed, there was no malunion or nonunion of the tibia and fibula, and he does not have dislocated semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint.  See 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Veteran's right knee disability does not meet the criteria for a higher evaluation under Diagnostic Codes 5256-5262.  38 C.F.R. § 4.71a.  The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim for an increased evaluation for a right knee disability, and the appeal is denied.  38 U.S.C.A. § 5107(b). 

However, resolving all doubt in favor of the Veteran, he is entitled to a separate 10 percent evaluation under Diagnostic Code 5010-5003 for arthritis of the right knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2010).  The Veteran has not presented any evidence that his particular service-connected right knee disability results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or medical interventions.  His right knee disability does not preclude him from being employed full time as a chemical operator.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Lastly, a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show that his right knee disability has caused unemployability.  At his August 2010 VA joints examination, he reported that he was employed full time as a chemical operator.  As there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for actinic keratosis is denied.  

A disability evaluation in excess of 10 percent for a right knee disability is denied.  

A 10 percent evaluation for arthritis of the right knee is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


